            Case 1:20-cv-03764-TSC Document 16 Filed 01/19/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

HUMAN RIGHTS FIRST,                             Civil Action No. 1:20-cv-3764 (TSC)

                     Plaintiff,
       v.


CHAD F. WOLF, et al.,

                     Defendants.

            PLAINTIFF’S RESPONSE TO DEFENDANTS’ JANUARY 19 NOTICE

       On January 19, 2021, Defendants notified the Court that Defendant Chad F. Wolf

promulgated yet another order of succession, resigned, and then purportedly ratified his prior

actions as Acting Secretary of Homeland Security.

       Nothing in Defendants’ submission undercuts Plaintiff Human Rights First’s position that

Mr. Wolf lacked authority to occupy the role of Acting Secretary, see ECF No. 5 at 13–16, that

even proper acting officials lack authority to alter the DHS order of succession, see id. at 13, and

that the Rule was void ab initio and cannot be ratified, see id. at 16. Accordingly, for the reasons

already stated in Plaintiff’s Complaint, ECF No. 1, and preliminary injunction briefing, ECF Nos.

5 and 8, neither the January 11 order of succession nor the January 14 ratification has legal effect.

See also Compl. ¶¶ 178–90, Tahirih Justice Center et al. v. Gaynor et al., 1:21-cv-00124-TSC

(D.D.C.). Mr. Wolf’s latest attempt at ratification is also ineffective for additional, independent

reasons. Human Right First is prepared to brief fully the legal issues presented by Defendants’

January 19 notice at the Court’s request.

       In addition, Mr. Wolf’s lack of authority to issue the Rule is only one of many reasons that

the Rule must be enjoined in its entirety, as set forth in Human Rights First’s pending motion for

preliminary injunction. See ECF No. 5, at 16–32, 43. These reasons each provide independent
          Case 1:20-cv-03764-TSC Document 16 Filed 01/19/21 Page 2 of 2




bases for an order enjoining the entire Rule, and no court has yet resolved them. Although the

Rule is currently subject to a preliminary injunction issued by a federal district court in California

on the ground that Mr. Wolf lacked authority, see ECF No. 13, Human Rights First still faces an

imminent risk of irreparable harm posed by the threat of the Rule’s implementation, see Nw.

Immigrant Rights Project v. USCIS, No. 19-cv-3283, 2020 WL 5995206 at *31–32 (Oct. 8, 2020)

(finding that a parallel injunction “does not remove the risk that Plaintiffs will suffer irreparable

injury absent action by this Court”). Defendants’ recent attempts to alter the legal landscape on

the subject of Mr. Wolf’s authority demonstrate that they “have not committed to stand down in

the parallel litigation,” id., and underscore the continued need for injunctive relief in this case.


Dated: January 19, 2021                        Respectfully submitted,


                                                 /s/ Ana C. Reyes
                                               Ana C. Reyes (D.C. Bar No. 477354)
                                               Melinda K. Johnson (D.C. Bar No. 1620229)
                                               Emma J. Nino*
                                               Helen E. White**
                                               WILLIAMS & CONNOLLY LLP
                                               725 Twelfth Street, NW
                                               Washington, DC 20005
                                               Tel: (202) 434-5000
                                               Fax: (202) 434-5029
                                               areyes@wc.com




*
  Practice supervised by D.C. Bar members pursuant to D.C. Court of Appeals Rule 49(c)(8), and
certification to practice pursuant to LCvR 83.2(g) submitted to the Court.
**
   Practice supervised by D.C. Bar members pursuant to D.C. Court of Appeals Rule 49(c)(8),
certification to practice pursuant to LCvR 83.2(g) is forthcoming.
